OPTION AGREEMENT

THIS AGREEMENT made as of March 31, 2006

BETWEEN:

DIAGNOS Inc., a corporation duly incorporated under the federal laws of Canada
and having its principal place of business at 7005 Boulevard Taschereau, Bureau
340, Brossard, Quebec J4Z 1A7, Canada

(hereafter referred to as “Diagnos”)

AND:

HuntMountain Resources, a Nevada corporation having its principal place of
business at 1611 N. Molter Road, Suite 201, Liberty Lake, Washington 99019, USA

(hereafter referred to as “HuntMountain”)

WHEREAS:

A.

Diagnos has acquired and will continue to acquire a 100% interest in certain
mining claims (the “Diagnos Properties”) located in the Province of Quebec,
Canada, using the CARDS Application (as defined herein);

B.

Diagnos has agreed to grant to HuntMountain the exclusive right and option to
acquire an undivided 100% right, title and interest in and to any two (2) of the
Diagnos Properties (“Initial Properties”) that have been identified by Diagnos’
CARDS Application, as more particularly described in Schedule “A” hereto, on the
terms and conditions hereinafter set forth; and

C.

Upon exercise of the option for the Initial Properties, Diagnos has agreed to
grant to HuntMountain the right and option to acquire an undivided 100% right,
title and interest in and to up to an additional seven (7) of the Diagnos
Properties (“Additional Properties”, and, together with the Initial Properties,
the “Properties”, and each of the Initial Properties and the Additional
Properties shall be referred to as a “Property”) on the terms and conditions
hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained the parties hereto mutually agree as
follows:

ARTICLE 1
DEFINITIONS

1.1

For the purposes of this Agreement:

(a)

“CARDS Application” mean Diagnos’ proprietary Computer Aided Resource Detection
Software application, a data mining software which uses Diagnos’ artificial
intelligence application and pattern recognition algorithms to detect
high-potential resource areas in unexploited regions ;

(b)

“Economic Discovery” means the production by HuntMountain of a positive
feasibility study for a given project in compliance with National Instrument
43-101 ;





--------------------------------------------------------------------------------

-2-




(c)

“Effective Date” means March 31, 2006;

(d)

“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, royalty, restrictive covenant, adverse claim or other
encumbrance of any nature or kind whatsoever;

(e)

“Expenditures” means expenditures made by HuntMountain in relation to the
Properties including all reasonable payments, expenses, obligations and
liabilities of whatsoever kind or nature made or incurred, directly or
indirectly by HuntMountain which relate directly to the exploration, evaluation,
development and operation of any of the Properties or any portion thereof,
including, without limiting the generality of the foregoing, monies expended:
(a) to determine the existence, location, extent or quality of a mineral
resource on the Properties; (b) to carry out any survey or do any geophysical,
geochemical or geological work or drilling, assaying, testing or bulk sampling
on the Properties; (c) to pay for taxes, fees, charges, rentals; and (d) to pay
the fees, wages, salaries, travelling expenses and fringe benefits of persons
engaged in work in respect of or for the benefit of the Properties or any
portion thereof and in paying for the food, lodging and other reasonable needs
of such persons. For greater certainty, the conduct of ground geophysics and the
type and extent of exploration work leading up to specific drill target
identification are at the sole discretion of HuntMountain and should not be
considered an obligation;

(f)

“First Option” means the sole and exclusive right and option granted by Diagnos
to HuntMountain to acquire an undivided 100% right, title and interest in and to
the Initial Properties pursuant to this Agreement;

(g)

“First Phase Exploration” means the exploration and drilling of at least three
(3) exploration holes on each Property, the type and extent of exploration work
leading up to specific drill target identification to be at HuntMountain’s
option;

(h)

“Interest” means the undivided beneficial interest of Diagnos in the Properties;

(i)

“ NSR Royalty ” means a Net Smelter Returns royalty to be paid by HuntMountain
to Diagnos pursuant to Article 3 of this Agreement or by a transferee pursuant
to Article 10 of this Agreement ;

(j)

“Net Smelter Returns” has the meaning ascribed thereto in Schedule “B”; and

(k)

“Second Option” means the right and option granted by Diagnos to HuntMountain to
acquire an undivided 100% right, title and interest in and to the Additional
Properties pursuant to this Agreement.

All dollar amounts in this Agreement are in U.S. dollars.

ARTICLE 2
OPTION GRANT

2.1

Diagnos hereby gives and grants to HuntMountain the sole and exclusive right and
option to acquire an undivided 100% Interest in the Initial Properties, and the
further right and option to





--------------------------------------------------------------------------------

-3-




acquire an undivided 100% Interest in the Additional Properties, in accordance
with the terms of this Agreement.

2.2

In order for HuntMountain to acquire an undivided 100% Interest in the Initial
Properties, it must:

(a)

within 90 days of the Effective Date of this Agreement, pay to Diagnos a sum of
$35,000 for each of the two Initial Properties (for an aggregate amount of
$70,000); and

(b)

HuntMountain shall undertake First Phase Exploration and incur work costs in
connection therewith in an amount at least sufficient to keep the claims active.
 HuntMountain shall have the option, but not the obligation, to conduct ground
geophysics.

2.3

Provided HuntMountain has complied with section 2.2 hereof, the First Option
will have been exercised, HuntMountain shall have acquired an undivided 100%
Interest in the Initial Properties, and Diagnos will, upon written notice
confirming the same , accompanied by such documents as may be reasonably
required to demonstrate such compliance, promptly execute and deliver all such
documents and do all such things as may be required to transfer title to the
Initial Properties to HuntMountain or its designated nominee.

2.4

In addition to HuntMountain’s obligations with respect to the First Option
described above, for each Initial Property upon which an Economic Discovery is
made, HuntMountain will pay to Diagnos a bonus of $500,000.

2.5

Upon completion of the Expenditures contemplated in the First Phase Exploration,
HuntMountain will have the Second Option of selecting up to seven (7) Additional
Properties from the Diagnos Properties, on the following terms and conditions :

(a)

within 45 days of selecting an Additional Property, pay to Diagnos a sum of
$40,000 for each such Additional Property; and

(b)

HuntMountain shall undertake First Phase Exploration on each of the Additional
Properties and incur work costs in connection therewith in amounts to be
determined within 45 days of Selecting an Additional Property , and HuntMountain
shall have the option, but not the obligation, to conduct ground geophysics.

2.6

Provided HuntMountain has complied with section 2.5 hereof, the Second Option
will have been exercised, HuntMountain shall have acquired an undivided 100%
Interest in the Additional Properties, and Diagnos will, upon written notice
confirming the same, accompanied by such documents as may be reasonably required
to demonstrate such compliance, promptly execute and deliver all such documents
and do all such things as may be required to transfer title to the Additional
Properties to HuntMountain or its designated nominee.

2.7

In addition to HuntMountain’s obligations with respect to the Second Option
described above, the bonus contemplated in section 2.4 above applies to each
Additional Property upon which an Economic Discovery is made.

ARTICLE 3
NET SMELTER RETURN

3.1

For each Property upon which an Economic Discovery is made, HuntMountain shall
grant a 2% NSR Royalty to Diagnos.  





--------------------------------------------------------------------------------

-4-




3.2

HuntMountain shall have the option to acquire 1% of the NSR Royalty upon payment
of $1 million to Diagnos at any time within five (5) years of the Economic
Discovery.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1

Diagnos hereby represents and warrants to HuntMountain that as at the date
hereof:

(a)

Diagnos has been incorporated and exists under the Canada Business Corporations
Act and is, under the laws of the Province of Quebec, legally entitled to hold
the Properties held by Diagnos ;

(b)

it has full power, capacity and authority to carry on its business and to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement and this Agreement is
legally binding upon it and is enforceable in accordance with its terms;

(c)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of , or
accelerate the performance required by , any agreement to which it is a party;

(d)

Diagnos has obtained all necessary corporate authorizations for the execution
and delivery of this Agreement and for the performance of the provisions of this
Agreement by Diagnos, and the consummation of the transaction herein
contemplated will not conflict with or result in any breach of any covenant or
agreement contained in, or constitute a default under, the provisions of, the
articles or by-laws of Diagnos or any resolution of the shareholders or
directors of Diagnos ;

(e)

it holds a 100% legal and beneficial ownership interest in the Initial
Properties, free and clear of all Encumbrances, which Initial Properties are
registered in Diagnos’ name in the Mining Registry of Canada and are in good
standing;

(f)

it is the owner of the CARDS Application and has full right, title and interest
to grant the right to use such CARDS Application to HuntMountain as contemplated
by this Agreement;

(g)

the Properties are or will be among the highest CARDS Application probability
evaluation;

(h)

the geophysical data relating to the Properties has been or will be incorporated
into the CARDS Application to facilitate the identification of the drill targets
contemplated in section 2.2(c) and section 2.5(c) ;

(i)

Diagnos has the exclusive right to enter into this Agreement and all necessary
authority to dispose of an interest in and to the Initial Properties in
accordance with the terms of this Agreement;

(j)

the Initial Properties are mining concessions which are properly and accurately
described in Schedule “A” hereto;





--------------------------------------------------------------------------------

-5-




(k)

there is no adverse claim or challenge against or to the ownership of or title
to the Initial Properties, and, to the best of its knowledge, no person, firm or
corporation has any proprietary or possessory interest in the Initial Properties
or any right capable of becoming an interest in the Initial Properties and,
except for payments due to the Government of Canada to maintain the Initial
Properties in good standing, no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Initial Properties;

(l)

there are no actual, pending or threatened actions, suits, claims or proceedings
regarding the Initial Properties or any basis therefor of which it is aware;

(m)

there are no liens, charges, encumbrances (recorded or unrecorded), defects or
objections materially affecting Diagnos’ rights in respect of the Initial
Properties;

(n)

Diagnos has made and will continue to make available to HuntMountain all
information in its possession or control relating to the Properties, including
CARDS Application information, title information, maps and data relating to work
done on or with respect to the Properties, which could possibly be considered to
be materially significant in indicating that the Properties might or might not
have potential for economic mineralization or which would otherwise affect
HuntMountain’s decision to advance funds and carry out work on the Properties in
the manner contemplated hereunder;

(o)

conditions on and relating to the Initial Properties and operations conducted
thereon are in compliance with all applicable laws, regulations or orders
including, without limitation, laws relating to environmental matters, waste
disposal and storage and reclamation;

(p)

there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to the Initial Properties and the conduct of the operations related thereto, nor
is Diagnos aware of any notice of same;

(q)

there has been no act or omission of any party which could result by notice or
lapse of time in the breach, termination, abandonment, forfeiture,
relinquishment or other premature termination of the Initial Properties ;

(r)

any consents , approvals or exemptions required with respect to the grant of the
First Option or Second Option hereunder or the acquisition by HuntMountain of an
interest in the Diagnos Properties will be obtained prior to such grant , ;

(s)

the representations and warranties with respect to the Initial Properties in
4.1(e), (i), (k), (l), (m), (o), (p), and (q) shall apply to the Additional
Properties if and when acquired by Diagnos;

(t)

Diagnos is a resident of Quebec;

(u)

Diagnos is not aware of any material fact or circumstance which has not been
disclosed to HuntMountain which should be disclosed in order to prevent the
representations in this section from being misleading or which would be likely
to affect the decision of HuntMountain to enter into this Agreement.





--------------------------------------------------------------------------------

-6-




4.2

HuntMountain hereby represents and warrants to Diagnos that as at the date
hereof:

(a)

HuntMountain has been incorporated and validly exists under the laws of the
State of Nevada;

(b)

HuntMountain has obtained all corporate authorizations for the execution and
delivery of this Agreement and for the performance by HuntMountain of its
obligations hereunder, and the consummation of the transaction herein
contemplated will not conflict with or result in any breach of any covenant or
agreement contained in, or constitute a default under, the provisions of, the
articles or by-laws of HuntMountain or any resolution of the shareholders or
directors of HuntMountain or any indenture, agreement or other instrument
whatsoever to which HuntMountain is a party or by which it is bound or to which
it may be subject;

(c)

HuntMountain is not in default under the securities laws of the State of Nevada
and (i) HuntMountain has filed on a timely basis with the securities regulatory
authorities of the State of Nevada all forms, reports and documents required to
be filed by HuntMountain pursuant to the securities laws thereof and all such
filings, when made, complied in all material respects with the securities laws
thereof and all information required to be stated therein or necessary in light
of the circumstances in which they were made, was not misleading in any material
respect, (ii) as of their respective dates, none of the any such filings
contained any untrue statement of a material fact or omitted to state a material
fact, and (iii) no confidential disclosure has been made by HuntMountain under
any securities laws of the State of Nevada;

(d)

HuntMountain is in compliance with all timely disclosure obligations under the
securities laws of the State of Nevada and, without limiting the generality of
the foregoing, there has not occurred any adverse change in the assets,
liabilities (contingent or otherwise), capital, affairs, business, prospects,
operations or conditions (financial or otherwise) of HuntMountain which has not
been publicly disclosed and none of the documents filed by or on behalf of
HuntMountain pursuant to the securities laws therein contain any
misrepresentation as of the date of the filing thereof;

(e)

the outstanding common shares of HuntMountain are listed on the OTCBB and no
order ceasing or suspending trading in any securities of HuntMountain has been
issued and no proceedings for such purpose are pending, or to the knowledge of
HuntMountain, threatened; and

(f)

this Agreement constitutes a legal, valid and binding obligation of
HuntMountain, enforceable against HuntMountain in accordance with its terms.

4.3

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Properties by HuntMountain and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.





--------------------------------------------------------------------------------

-7-




ARTICLE 5
COVENANTS

5.1

During the currency of this Agreement, Diagnos hereby covenants and agrees with
HuntMountain to:

(a)

not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of HuntMountain hereunder and, without
limitation, will not transfer, convey, assign, mortgage or grant an option in
respect of or grant a right to purchase or in any manner transfer or alienate
any or all of the title to or its beneficial interest in the Initial Properties
or the Additional Properties, except as expressly provided under this Agreement;

(b)

make available to HuntMountain and its representatives all records and files in
its possession relating to the Properties, including the use of the CARDS
Application for the ongoing work on the Properties, and permit HuntMountain and
its representatives at their own expense to take abstracts therefrom and make
copies thereof;

(c)

promptly provide HuntMountain with any and all notices and correspondence
received by Diagnos from government agencies in respect of the Properties ;

(d)

do all things necessary to maintain its interest in the Properties;

(e)

immediately notify HuntMountain of any claims, actions, demands or similar acts
of a civil, labour or juridical nature, filed against it respecting the
Properties ;

(f)

use its best efforts to expeditiously obtain the acceptance of any securities
regulatory authority to which it is subject, if required; and

(g)

obtain the written consent of HuntMountain prior to entering into any lease of
the surface of the Properties as to the terms of such proposed lease.

5.2

During the currency of this Agreement, HuntMountain hereby covenants and agrees
with Diagnos:

(a)

to conduct all work on or with respect to the Properties in a manner consistent
with good mining practice and in compliance with applicable laws of the Province
of Quebec;

(b)

to keep the Properties free and clear of all Encumbrances arising from
operations of HuntMountain hereunder (except for inchoate liens and liens
contested in good faith by HuntMountain) and will proceed with all diligence to
contest and discharge any such lien that is filed;

(c)

to permit the officers, directors, employees and designated consultants and
agents of Diagnos, at their own risk, to access the Properties at all reasonable
times;

(d)

while exploration and development is conducted, to furnish Diagnos with progress
reports on a quarterly basis and with a final report within 60 days following
the conclusion of each program, with the final report showing the exploration
work performed and the results obtained and accompanied by a copy of pertinent
plans, assay maps, diamond drill records on which summarize the results of
HuntMountain’s





--------------------------------------------------------------------------------

-8-




exploration activities, provided that all information and data concerning or
derived from such exploration and development shall be kept confidential by
Diagnos except as otherwise permitted under this Agreement;

(e)

to conduct all work on the Properties in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinances of any
governmental authority;

(f)

to indemnify and save harmless Diagnos in respect of any and all costs, claims,
liabilities and expenses arising out of the activities of HuntMountain, provided
that HuntMountain will incur no obligation hereunder in respect of claims
arising or damages suffered after termination of the First Option or Second
Option if upon termination of the First Option or Second Option any workings on
or improvements to the Properties made by HuntMountain are left in a safe
condition; and

(g)

to deliver to Diagnos as soon as practicable after receipt by HuntMountain all
material drill and assay results for samples taken from the Properties together
with reports showing the location from which the samples were taken and the type
of samples.




ARTICLE 6
RIGHTS AND DUTIES DURING OPTION PERIOD

6.1

During the period between the Effective Date and, as the case may be, the
transfer of the Interest to HuntMountain or the termination of any of the First
Option or the Second Option:

(a)

HuntMountain and its employees, agents and independent contractors shall have
the right to enter upon the Properties and to do such prospecting, exploration,
development or other mining work thereon and thereunder as is permitted by this
agreement, including the removal of mineral samples for the purpose of, and in
the amounts appropriate for, testing such mineral samples, and HuntMountain
shall have the right to bring upon and erect upon the Properties such buildings,
plant machinery and equipment as HuntMountain may deem necessary or desirable to
carry out such activities;

(b)

HuntMountain in its sole discretion will decide any matter concerning the
Expenditures; and

(c)

HuntMountain shall have exclusive and quiet possession of the Properties.

ARTICLE 7
ADDITIONAL SERVICES OFFERED BY DIAGNOS

7.1

Diagnos hereby agrees to make the following additional consulting services,
other than the CARDS Application, available to HuntMountain at the option of
HuntMountain:

(a)

managing data processing requirements;

(b)

building custom prediction applications;

(c)

production of maps;

(d)

validating geological reports for the acquisition of new claims; and





--------------------------------------------------------------------------------

-9-




(e)

participating in new claims development,

(collectively, the “Additional Services”).

7.2

The fees payable for the Additional Services shall be negotiated in good faith
between HuntMountain and Diagnos.

ARTICLE 8
TERMINATION OR FORFEITURE OF CLAIM

8.1

This is an option only and HuntMountain may at any time elect to terminate this
Agreement with no further obligation to Diagnos. If the Optionee terminates the
Option after having made any payment to the Optionor, such payment will remain
the property of the Optionor.

8.2

The First Option and the Second Option shall terminate immediately if
HuntMountain fails to comply with any of the conditions stated in Section 2.2(a)
within the time specified therein or if HuntMountain fails to send the notice
provided for in Section 2.3 within 48 months hereof. HuntMountain may also elect
to terminate the First Option and/or the Second Option at its own discretion by
giving written notice to Diagnos of such termination. If the First Option and/or
the Second Option is terminated otherwise than upon the exercise thereof
pursuant to Section 2.3 hereof, HuntMountain will:

(a)

deliver at no cost to Diagnos within thirty (30) days of such termination a copy
of all reports, maps, assay results and other relevant technical data complied
by or in the possession of HuntMountain with respect to the Properties and not
before furnished to Diagnos ; and




(b)

comply with applicable laws and regulations regarding reclamation for activities
conducted by HuntMountain on the Properties.




8.3

In the event that Diagnos breaches its agreement with HuntMountain with respect
to its proprietary technology, including the CARDS Application, set forth in
this Agreement, HuntMountain shall have no obligations with respect to this
Agreement, the Properties or Diagnos.

8.4

HuntMountain shall have the option to allow all or any part of the claims that
constitute a Property to lapse without further obligation, but will notify
Diagnos of any such lapse prior to its effective date so that Diagnos may have
the option of retaining such claims.

8.5

Notwithstanding the termination of the Agreement, HuntMountain will have the
right, within a period of thirty (30) days following the termination of the
Agreement, to remove from the Properties all buildings, structures, plant,
equipment, machinery, tools, appliances and supplies which have been brought
upon the Properties by or on behalf of HuntMountain and any such property not
removed within such 30-day period will thereafter become the property of
Diagnos.

ARTICLE 9
SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION

9.1

Each party agrees that all information obtained hereunder shall be the exclusive
property of the parties and not publicly disclosed or used other than for the
activities contemplated hereunder except as required by law or by the rules and
regulations of any regulatory authority or stock





--------------------------------------------------------------------------------

-10-




exchange having jurisdiction, or with the written consent of the other party,
such consent not to be unreasonably withheld.  Where a party releases
information based on a requirement at law or under the rules and regulations of
any regulatory authority or stock exchange having jurisdiction it will deliver a
copy concurrently to the other party.

9.2

Consent to disclosure of information pursuant to section 9.1 shall not be
unreasonably withheld where a party wishes to disclose any such information to a
third party for the purpose of arranging financing for its contributions
hereunder or for the purpose of selling its Interest, provided that such third
party gives its undertaking to the parties that any such information not
theretofore publicly disclosed shall be kept confidential and not disclosed to
others.

9.3

Except as provided for in section 9.1, neither party will issue any press
release concerning the Properties or this Agreement without first delivering a
copy of the proposed release to the other for comment and if such comment is not
forthcoming within two business days of such delivery, such press release may be
issued without the comment or consent of the other but a copy will be delivered
to such other party concurrently with its release by such party.

9.4

No party shall be liable to any other for the fraudulent or negligent disclosure
of information by any of its employees, servants or agents, provided that such
party has taken reasonable steps to ensure the preservation of the confidential
nature of such information.

ARTICLE 10
ASSIGNMENT OR TRANSFER

10.1

Without limitation, Hunt Mountain has the right to sell, transfer or assign any
or all of the Properties to a third party.  In such event, the transferee or
assignee shall solely be responsible for the obligations to pay the NSR Royalty
and the amounts contemplated in Article 2, including the monetary amounts, the
Expenditures and the stock issuance of the appropriate value of the transferee’s
or assignee’s common stock, or cash equivalent.

ARTICLE 11
LIMITED WARRANTY

11.1

Diagnos makes no express or implied warranties whatsoever regarding the
capabilities of the CARDS Application in respect of finding any minerals, oil,
gas or any other substance whatsoever, the output value or quality of a mineral
discovery, the accuracy of any prediction or output results, merchantability, or
fitness for a particular purpose. Diagnos shall not be responsible for
consequential damage or expenses by any client of Diagnos’ services or
consequential loss in value or delays suffered by clients’ actions based on a
Diagnos delivered report or predictions data or map, incidental or punitive
damages, including, but not limited to, loss of profits or damages to business
or business relations.

ARTICLE 12
NOTICE

12.1

Any notice, direction or other instrument required or permitted to be given
under this Agreement shall be in writing and may be given by the delivery of the
same or by sending the same by telecommunication, facsimile or other similar
form of communication, in each case addressed as follows:





--------------------------------------------------------------------------------

-11-




(a)

if to Diagnos at:

DIAGNOS Inc.

7005, boulevard Taschereau

Bureau 340

Brossard, Quebec  J4Z 1A7  CANADA

Attention: Michel Fontaine

Facsimile No.:

(450) 678-8119

(b)

if to HuntMountain at:

HuntMountain Resources .

1611 N. Molter Road, Suite 201

Liberty Lake, Washington 99019  USA

Attention:

Randal L. Hardy

Facsimile No.:

(509) 892-5318

12.2

Any notice, direction or other instrument will, if delivered, be deemed to have
been given and received on the day after it was delivered, and if sent by
telecommunication, facsimile or other similar form of communication, be deemed
to have been given or received on the day it was so sent, if sent during the
normal business hours of the recipient and otherwise on the first business day
following the day it was so sent.

12.3

Any party may at any time give to the others notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

ARTICLE 13
FURTHER ASSURANCES

13.1

The parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement.

ARTICLE 14
MANNER OF PAYMENT

14.1

All references to monies hereunder shall be in lawful currency of the United
States of America.  All payments to be made to any party hereunder may be made
by cheque or draft mailed or delivered to such party at its address for notice
purposes as provided herein, or deposited for the account of such party at such
bank or banks as such party may designate from time to time by written notice.
 Said bank or banks shall be deemed the agent of the designating party for the
purpose of receiving, collecting and receipting such payment.

ARTICLE 15
TIME OF ESSENCE

15.1

Time shall be of the essence in the performance of this Agreement.





--------------------------------------------------------------------------------

-12-




ARTICLE 16
HEADINGS

16.1

The headings of the sections of this Agreement are for convenience only and do
not form a part of this Agreement nor are they intended to affect the
construction or meaning of anything herein contained or govern the rights and
liabilities of the parties.

ARTICLE 17
ENUREMENT

17.1

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

ARTICLE 18
FORCE MAJEURE

18.1

Neither party will be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its control including, but not
limited to adverse weather conditions, environmental protests or blockages, acts
of God, fire, flood, explosion, strikes, lockouts or other industrial
disturbances, laws, rules and regulations or orders of any duly constituted
governmental authority or non-availability of materials or transportation (each
an “Intervening Event”).

18.2

A party relying on the provisions of section 18.1 will promptly give written
notice to the other of the particulars of the Intervening Event and all time
limits imposed by this Agreement will be extended from the date of delivery of
such notice by a period equivalent to the period of delay resulting from an
Intervening Event described in section 18.1.

18.3

A party relying on the provisions of section 18.1 will take all reasonable steps
to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible. A party relying on the
provisions of section 18.1 will give written notice to the other as soon as such
Intervening Event ceases to exist.

ARTICLE 19
DEFAULT

19.1

Notwithstanding anything in this Agreement to the contrary, if any party (a
“Defaulting Party”) is in default of any requirement herein set forth the party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting party shall not lose any rights under
this Agreement, unless within 30 days after the giving of notice of default by
the affected party the Defaulting party has failed to take reasonable steps to
cure the default by the appropriate performance and if the Defaulting Party
fails within such period to take reasonable steps to cure any such default, the
affected party shall be entitled to seek any remedy it may have on account of
such default.





--------------------------------------------------------------------------------

-13-




ARTICLE 20
ENTIRE AGREEMENT

20.1

This Agreement constitutes the entire agreement between the parties and, except
as hereafter set out, replaces and supersedes all prior agreements, memoranda,
correspondence, communications, negotiations and representations, whether oral
or written, express or implied, statutory or otherwise between the parties with
respect to the subject matter herein.

ARTICLE 21
GOVERNING LAW AND ARBITRATION

21.1

This Agreement shall be governed by and construed according to the laws of
Quebec and the laws of Canada applicable therein.

21.2

Any dispute arising under this Agreement will be determined by a single
arbitrator to be appointed by the parties as follows:

(a)

either party may refer any such matter to arbitration by written notice to the
other and, within ten business days after receipt of such notice, the parties
will agree on the appointment of an arbitrator;

(b)

no person will be appointed as an arbitrator hereunder unless such person agrees
in writing to act;

(c)

upon appointment in accordance with section (a), the arbitrator will immediately
proceed to hear and determine the matter in question and unless otherwise
agreed, such hearing shall take place in Montreal, Quebec;

(d)

the determination by the arbitrator will be made within 45 days after his
appointment subject to any reasonable delay due to unforeseen circumstances and
the decision of the arbitrator will be in writing and signed by the arbitrator
and will be final and binding upon the parties who will abide by such decision;

(e)

if the parties cannot agree on a single arbitrator as provided in section (b),
or if the person appointed is unwilling or unable to act, either party will have
the right to request the Court to mediate in the appointment of a mutually
acceptable arbitrator;

(f)

in the absence of agreement, the Court shall appoint an arbitrator, who shall
determine the arbitration procedure pursuant to the rules of the Book VII of the
Code of Civil Procedure of Quebec (in this article the “Act”);

(g)

except as specifically provided in this Article, an arbitration hereunder will
be conducted in accordance with the Act.  The arbitrator will fix a time and
place in the Province of Quebec for the purpose of hearing the evidence and
representations of the parties and will preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section.  After hearing any evidence and representations that the parties may
submit, the arbitrator will make an award, reduce the same in writing and
deliver one copy thereof to each of the parties.  The decision of the arbitrator
will be made within forty-five (45) days after the conclusion of the hearing,
subject to any reasonable delay due to unforeseen circumstances; and





--------------------------------------------------------------------------------

-14-




(h)

the arbitrator’s fees shall be paid as specified in the award. The award of the
single arbitrator will be final and binding upon each of the parties.  

ARTICLE 22
EXECUTION

22.1

This Agreement may be executed by each of HuntMountain and Diagnos in
counterparts and by facsimile, each of which when so executed and delivered
shall be an original, but both such counterparts, whether executed and delivered
in the original or by facsimile, shall together constitute one and the same
instrument.

ARTICLE 23
LANGUAGE

23.1

The parties acknowledge that they have agreed that this Agreement, as well as
all related documents, be drawn up in the English language only.  Les parties
reconnaissent avoir convenu que ce contrat, ainsi que les documents s’y
rattachent, soient rédigés dans la langue anglaise seulement.

IN WITNESS WHEREOF the parties hereto have executed these presents as of the day
and year first above written.




[ex10002.gif] [ex10002.gif]




















--------------------------------------------------------------------------------

SCHEDULES




SCHEDULE “A”

Diagnos PROPERTIES




Property 1:  Lac a l’Eau Jaune – Map Area 32G10 – 21 Claims




Claim Number

Polygon

Hectares

CDC 2001121

32G10 x 0014 0045 0

55.78

CDC 2001122

32G10 x 0014 0044 0

55.78

CDC 2001123

32G10 x 0014 0043 0

55.78

CDC 2001124

32G10 x 0014 0042 0

55.78

CDC 2001125

32G10 x 0014 0041 0

55.78

CDC 2001126

32G10 x 0013 0045 0

55.79

CDC 2001127

32G10 x 0013 0044 0

55.79

CDC 2001128

32G10 x 0013 0043 0

55.79

CDC 2001129

32G10 x 0013 0042 0

55.79

CDC 2001130

32G10 x 0013 0041 0

55.79

CDC 2001131

32G10 x 0012 0045 0

55.79

CDC 2001132

32G10 x 0012 0044 0

55.79

CDC 2001133

32G10 x 0012 0043 0

55.79

CDC 2001134

32G10 x 0012 0042 0

55.79

CDC 2001135

32G10 x 0012 0041 0

55.80

CDC 2001136

32G10 x 0011 0044 0

55.80

CDC 2001137

32G10 x 0011 0043 0

55.80

CDC 2001138

32G10 x 0011 0042 0

55.80

CDC 2001139

32G10 x 0011 0041 0

55.80

Feuillet/Area

R/Rg/B/P – Lot/Colonne - Section

Hectares

32G10

0040 – 0011 - 0

55.80

32G10

0040 – 0011 - 0

55.79




Property 2:  Malartic Project – Map Area 32D01 – 25 Claims




Feuillet/Area

R/Rg/B/P – Lot/Colonne - Section

Hectares

32D01

0009 – 0014 - 0

57.55

32D01

0009 – 0016 - 0

57.55

32D01

0009 – 0017 - 0

57.55

32D01

0009 – 0018 - 0

57.55

32D01

0009 - 0019 - 0

57.55

32D01

0009 - 0020 - 0

57.55

32D01

0009 - 0015 - 0

57.55

32D01

0009 - 0021 - 0

57.55

32D01

0010 - 0013 - 0

57.54

32D01

0010 - 0014 - 0

57.54

32D01

0010 - 0015 - 0

57.54

32D01

0010 - 0017 - 0

57.54

32D01

0010 - 0018 - 0

57.54





--------------------------------------------------------------------------------

-2-








32D01

0010 - 0019 - 0

57.54

32D01

0010 - 0020 - 0

57.54

32D01

0010 - 0021 - 0

57.54

32D01

0010 - 0016 - 0

57.54

32D01

0009 - 0012 - 0

57.55

32D01

0009 - 0013 - 0

57.55

32D01

0010 - 0012 - 0

57.54

32D01

0013 - 0020 - 0

57.52

32D01

0013 - 0021 - 0

57.52

32D01

0014 - 0019 - 0

57.51

32D01

0014 - 0020 - 0

57.51

32D01

0014 - 0021 - 0

57.51





--------------------------------------------------------------------------------

-3-




SCHEDULE “B”




1.

For the purposes hereof, the “ Net Smelter Return ” shall mean the proceeds
received by HuntMountain from any smelter or other purchaser from the sale of
any ores, concentrates or minerals produced from a Property after deducting from
such proceeds the following charges to the extent they were actually incurred by
HuntMountain or other purchaser and were not deducted by the smelter or other
purchaser in computing the proceeds:

(a)

charges for treatment in the smelting, refining and other beneficiation process
(including handling, processing, interest, and provisional settlement fees,
weighing, sampling, assaying, umpire and representation costs, penalties, and
other processor deductions or any similar expenses);

(b)

the actual costs of transportation (including, but not restricted to, loading,
freight, insurance, security, transaction taxes, handling, port, demurrage,
delay, and forwarding expenses incurred by reason of or in the course of
transportation and all similar costs) of products from the Properties to the
place of treatment and then to the place of sale;

(c)

costs or charges of any nature for or in connection with insurance, storage, or
representation at a smelter or refinery for products or refined metals;

(d)

sales, use, severance, excise, net proceeds of mine, and ad volorem taxes and
any tax on or measured by mineral production and all other similar taxes, but
not including income taxes; and

(e)

marketing costs .

2.

a)

Where proceeds to be included under this Schedule are received by HuntMountain
in a transaction with a party with whom it is not dealing at arm’s length, the
proceeds to be included shall be based on the fair market value under the
circumstances and at the time of the transaction.

(b)

Where costs deductible under this Schedule are incurred by HuntMountain in a
transaction with a party with whom it is not dealing at arm’s length, the cost
to be deducted shall be the fair market cost under the circumstances and at the
time of the transaction.

3.

The Owner may, but shall not be under any duty to, engage in price protection
(hedging) or speculative transactions such as future contracts and commodity
options in its sole discretion covering all or part of production from the
Claims and none of the revenues, costs, profits or losses from such transactions
shall be taken into account in calculating Net Smelter Return or any interest
therein.

4.

HuntMountain shall cause to be kept proper books of account, records and
supporting materials covering all matters relevant to the calculation of the Net
Smelter Return (the “Net Smelter Return Royalty”) and the reasonable
verification thereof. The Net Smelter Return shall be calculated at the end of
the calendar quarter in which revenues are first received from the production of
Minerals and thereafter at the end of each subsequent calendar quarter during
which revenues are received as aforesaid. The quarterly calculations, except for
the last calendar quarter of Net Smelter Return, shall be submitted to Diagnos
within forty-five (45) days after the quarter involved. The calendar year-end
calculation of Net











--------------------------------------------------------------------------------

-4-




Smelter Return shall be submitted to Diagnos within seventy-five (75) days after
the end of the calendar year. The year-end calculation of Net Smelter Return and
the records relating thereto shall be reviewed by chartered accountants
designated by HuntMountain (which may be the auditor of HuntMountain), and
copies of a report thereon shall be delivered to HuntMountain and to Diagnos.
Diagnos shall have ninety (90) days after receipt of any report to object
thereto in writing to HuntMountain and, failing such objection, such report
shall be deemed correct. If Diagnos shall object to any report and request a
review, the accountant(s) shall be directed to review the records for the period
in question and all costs relating to such review shall be paid by HuntMountain
if the original report is found to be in error to the benefit of HuntMountain
and, if not, by Diagnos. In addition, Diagnos may, on reasonable notice and at
its own cost, ask for and carry out an independent review. HuntMountain shall,
for such purpose and at all reasonable times, at Diagnos's sole cost, permit
agents of Diagnos to inspect and review and make copies from the aforesaid books
of account, records and supporting materials relevant to the calculation of the
Net Smelter Return Royalty.

5.

Payment of the two percent (2%) Net Smelter Return royalty (the “Net Smelter
Return Royalty”) to Diagnos shall be made by HuntMountain within forty-five (45)
days after the end of each calendar quarter based on the aforesaid calculations,
other than the last calendar quarter in any year with respect to which the
payment will be as estimated by HuntMountain. Forthwith upon receipt of the
calculation of the Net Smelter Return for the year subject to such calculation,
adjustments without interest in respect of the Net Smelter Return Royalty for
such year shall be made based upon the final statements so prepared for such
year. For greater certainty, acceptance by Diagnos of any payment made by
HuntMountain hereunder shall not prejudice the right of Diagnos to protest or
question the correctness of the amount of any such payment as contemplated
herein. HuntMountain shall pay the Net Smelter Return Royalty, by cheque or bank
draft payable in U.S. dollars to Diagnos at its principal place of business, or
in such other manner or place as specified in writing by Diagnos.

6.

If payment of any Net Smelter Return Royalty is not made on the day such payment
is due, then HuntMountain shall pay interest on the delinquent payment at the
prime rate charged by The Royal Bank of Canada (or its successors) on the day
the delinquent payment was due. Interest shall accrue from the day the
delinquent payment was due to the date of payment of the Net Smelter Return
Royalty and accrued interest.

7.

HuntMountain will have the right to commingle minerals from the Properties with
metallurgically consistent minerals mined or removed from other properties owned
by HuntMountain or any affiliate thereof, either before or after concentration
or beneficiation and before or after the commencement of Commercial Production,
and to process such minerals at a common processing plant, whether located on or
off the Properties, provided HuntMountain shall adopt and employ reasonable
practices and procedures for weighing, determination of moisture content,
sampling and assaying such minerals for metal content and impurities and
recording such data and utilize reasonably accurate recovery factors in order to
determine the amount of economically recoverable products derived from such
minerals (which shall be utilized to calculate the Net Smelter Return Royalty).
In addition, comparable procedures may be used by HuntMountain to apportion
among the commingled minerals any penalties imposed by a Purchaser. HuntMountain
shall maintain accurate records of the results of such sampling, weighing and
analysis and Diagnos shall be permitted the right, at all reasonable times and
at its own cost, to observe such practices and procedures and to examine such
records relating to any commingling of minerals.












